                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY, KENNETH MARTIN, as                      )
beneficiary of the Kenneth Ray Martin Roth IRA,      )
and MARTIN WEAKLEY on behalf of                      )
                                                     )
themselves and all others similarly situated,        )
                                                     )
                               Plaintiffs,           )
                                                     )
               v.                                    ) No.: 3:16-cv-00121-TAV-DCP
                                                     )
KPMG, LLP                                            )
                                                     )
                               Defendant.            )
                                                     )
                                                     )
                                                     )

  AMENDED DECLARATION OF GORDON BALL IN SUPPORT OF PLAINTIFFS’
 REPLY IN SUPPORT OF MOTION TO CERTIFY THE CLASSES, APPOINT CLASS
            REPRESENTATIVES, AND APPOINT CLASS COUNSEL

       Pursuant to 28 U.S.C. § 1746, Gordon Ball makes the following declaration under penalty

of perjury:

       1.      I am the sole shareholder in Gordon Ball PLLC. I am one of the counsel for

Plaintiffs in this matter. I make this Amended Declaration in support of Plaintiffs’ Reply in Support

of Motion to Certify the Classes, Appoint Class Representatives, and Appoint Class Counsel

(“Reply”), ECF No 141, based on my personal knowledge.

       2.      On June 14, 2019, I filed a Declaration in Support of Plaintiffs’ Reply in Support

of Motion to Certify the Classes, Appoint Class Representatives, and Appoint Class Counsel, ECF

No. 142, but was unable to include Exhibit B to that Declaration due to technical issues with the

Electronic Case Filing system. Accordingly, Plaintiffs submit this amended declaration, which

includes as Exhibit B the Deposition Transcript of Dr. Mukarram Attari of May 13, 2019 (the

“Attari Deposition”), and as Exhibit B-1 exhibits 60-75 and 77 thereto. All references in the Reply,

ECF No. 141, to the Attari Deposition exhibits may be found in Exhibit B-1.
     3.      Attached hereto are true and correct copies of the following documents:

             Exhibit A:    Expert Rebuttal Report of Chad Coffman, CFA;

             Exhibit B:    Deposition Transcript of Dr. Mukarram Attari, taken on May 13,
                           2019, in this matter;

             Exhibit B-1: Exhibits 60-75 and 77 to the Deposition Transcript of Dr. Mukarram
                          Attari, taken on May 13, 2019, in this matter;

             Exhibit C:    Relevant portions of the Deposition Transcript of Lewis Cosby,
                           taken on March 26, 2019 in this matter;

             Exhibit D:    Relevant portions of the Deposition Transcript of Eric Montague,
                           taken on April 5, 2019 in this matter; and

             Exhibit E:    Relevant portions of the Deposition Transcript of Martin Ziesman
                           taken on April 16, 2019, in this matter.

Dated: June 17, 2019                          By: /s/ Gordon Ball
                                                  Gordon Ball
